DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 7-15 drawn to a method of manufacturing a resistive random access memory device in the reply filed on November 23, 2020 is acknowledged.  The traversal is on the ground(s) that is should be no under burden on the examiner. This is not found persuasive because the invention requires a separate status in the art in view of their different classifications and require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 23, 2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Regarding claim 14. Claim 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 14 recites the limitation wherein the material of the sacrificial layer includes monocrystalline silicon.  The specification is not enabling as to how the monocrystalline silicon (i.e. single crystal silicon) is formed as single crystal silicon requires high processing temperatures well above the processing temperature of metal and to use such a high processing temperature on applicant’s stack with the metal electrode would cause the metal electrode to melt and contaminate the memory stack.  Applicant’s originally filed specification is not enabling for disclosing a process of forming a sacrificial layer of monocrystalline silicon without destroying the layers below it due to high processing temperature.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al (WO 2018/009155 A1).

Regarding claim 7. Shah et al discloses a method for manufacturing a resistive random access memory structure, comprising:
forming a first insulating layer (FIG. 3A, item 302) on a substrate (FIG. 3A, item 301);
forming a bottom electrode layer (FIG 3B, item 306) on the first insulating layer (FIG. 3B, item 302);
forming a resistance switching layer (FIG. 3B, item 310) on the bottom electrode layer (FIG 3B, item 306);

patterning the sacrificial layer (FIG. 3E, item 312), the resistance switching layer (FIG. 3E, item 310), and the bottom electrode layer (FIG. 3E, item 306);
forming a liner (FIG. 3F, item 315) to conformally cover the sacrificial layer (FIG. 3F, item 312), the resistance switching layer (FIG. 3F, item 310), the bottom electrode layer(FIG. 3F, item 306), and the substrate (FIG. 3F, item 301), wherein the liner (FIG. 3F, item 315) comprises a hydrogen gas barrier material (Page 15, lines 27-29, i.e. the dielectric spacer layer 315 is a material such as, but not limited to, silicon nitride, silicon carbide, carbon-doped silicon nitride, or any suitable non-oxygen containing material);
forming a second insulating layer (FIG. 3H, item 318) on the liner (FIG. 3H, item 315), wherein a material (Page 18, lines 14-16, i.e. Suitable materials for the second dielectric layer 318 may be the same as those described in association with the second dielectric layer 118; Page 8, lines 4-5, i.e. the second dielectric layer 118 are composed of a carbon doped silicon material) of the second insulating layer (FIG. 3H, item 318) is different from the hydrogen gas barrier material (Page 15, lines 27-29, i.e. the dielectric spacer layer 315 is a material such as, but not limited to, silicon nitride, silicon carbide, carbon-doped silicon nitride, or any suitable non-oxygen containing material);

removing the sacrificial layer (FIG. 3L and 3M, items 312 and 320) to expose a top surface of the resistance switching layer (FIG. 3M, item 310); and conformally forming a top electrode layer (FIG. 3N, item 322) on the resistance switching layer (FIG. 3N, item 310), wherein the top electrode layer (FIG. 3N, item 322) forms a recess (FIG. 3N, item 322).

Regarding claim 8. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 7 above.
Shah et al further discloses wherein removing the sacrificial layer (FIG. 3L and 3M, items 312 and 320) comprises:
performing an anisotropic etching process (Page 16, line 33 to page 17 line 3; i.e. Figure 3L illustrates the structure of Figure 3K following an etch process to create an upper portion 321A of a via 321 in the third dielectric layer 320, followed by mask removal. In an embodiment, a silicon oxide or carbon doped silicon oxide dielectric layer is reactive-ion etched utilizing a chemistry including Ar, O2, CO and a fluorocarbon such as but not limited to CHF3, CH2F2, or C4F8) to remove a portion (FIG. 3L, item 321A) of the sacrificial layer (FIG. 3L, item 320) and to form a first opening (FIG. 3L, item 321A) in the sacrificial layer (FIG. 3L, item 320); and 
performing an isotropic etching process to completely remove the sacrificial layer (Page 17, lines 22-23, i.e. a wet etch is employed to clean the remaining first dielectric 

Regarding claim 9. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 8 above.
Shah et al further discloses wherein after performing the anisotropic etching process, the first opening (FIG. 3L, item 321A) does not expose (FIG. 3L, item 320) the top surface of the resistance switching layer (FIG. 3L, item 310).

Regarding claim 10. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 8 above.
Shah et al further discloses wherein during the isotropic etching process (Page 17, lines 22-23, i.e. a wet etch is employed to clean the remaining first dielectric hardmask layer 312 after a plasma etch), a ratio of an etching rate of the sacrificial layer (FIG. 3M, item 312) to an etching rate of the resistance switching layer (FIG. 3M, item 310) is 10-100 (Examiner makes note that since the same material properties and etching processes that have been claimed the prior art also discloses, therefore the prior art of record inherently discloses a ratio of an etching rate of the sacrificial layer to an etching rate of the resistance switching layer is 10-100)


Regarding claim 11. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 8 above.
Shah et al further discloses wherein during the isotropic etching process (Page 17, lines 22-23, i.e. a wet etch is employed to clean the remaining first dielectric hardmask layer 312 after a plasma etch), a ratio of the etching rate of the sacrificial layer (FIG. 3M, item 312) to an etching rate of the liner (FIG. 3M, item 316) is 5-100.
(Examiner makes note that since the same material properties and etching processes that have been claimed, the prior art also discloses, therefore the prior art of 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”

Regarding claim 12. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 7 above.
Shah et al further discloses further comprising:
depositing a first conductive material (FIG. 3N, item 324) on the top electrode layer (FIG. 3N, item 322) and filling the first conductive material (FIG. 3N, item 324) into the recess (FIG. 3N, item 322);

depositing a second conductive material (FIG. 10, item 1016; page 24, line 33, i.e. upper interconnect) on the contact plug and the top electrode layer (FIG. 10, item 1014 encompasses FIG. 3O, items 325 and 327); and 
performing a patterning process to remove a portion of the second conductive material and to form a conductive line (FIG. 10, item 1016) on the contact plug and the top electrode layer (FIG. 10, item 1014 encompasses FIG. 3O, items 325 and 327).

Regarding claim 13. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 7 above.
Shah et al further discloses wherein the material (Page 13, lines 23-24, i.e. first dielectric hardmask layer 312 and the second dielectric hardmask layer 314 are composed of a carbon doped silicon material.) of the sacrificial layer (FIG. 3B, item 312) 

Regarding claim 14. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 7 above.
Shah et al further discloses wherein the material of the sacrificial layer (FIG. 3B, item 312) includes monocrystalline silicon, polycrystalline silicon, amorphous silicon, or a combination thereof (Page 13, lines 23-24, i.e. first dielectric hardmask layer 312 and the second dielectric hardmask layer 314 are composed of a carbon doped silicon material).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that1 the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (WO 2018/009155 A1) as applied to claim 7 above, and further in view of Lin et al (U.S. Patent 9,954,166).

Regarding claim 15. Shah et al discloses all the limitations of the method for manufacturing the resistive random access memory structure as claimed in claim 7 above.
Shah et al further wherein a part (FIG. 3O, bottom portion of item 316) of the liner (FIG. 3O, item 316) is located between (FIG. 3O, bottom portion of 316 is located between side of 318 and top of 302 directly below 316) the first insulating layer (FIG. 3A, item 302) and the second insulating layer (FIG. 3A, item 318), 
Shah et al fails to explicitly disclose a bottom surface of the part of the liner is lower than a bottom surface of the bottom electrode layer.
	However, Lin et al teaches a bottom surface of the part (FIG. 1, item 118 contacting item 108) of the liner is lower (FIG. 1, item 118 extends below item 102; Col 5, lines 30-35, i.e. an upper dielectric layer 118 abuts the lower dielectric layer 108 and covers sidewalls of the bottom electrode 102, the switching dielectric 104, and the sidewall spacer 132) than a bottom surface of the bottom electrode layer (FIG. 1, item 102).
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the method for manufacturing the resistive random access memory structure as disclosed in Shah et al with the bottom surface of the part of the liner is lower than a bottom surface of the bottom electrode layer as disclosed by Lin et al.  The use of upper dielectric layer abuts the lower dielectric layer and covers sidewalls of the bottom electrode, the switching dielectric, and the sidewall spacer in Lin et al provides a sidewall spacer that prevents leakage between the composite top and bottom 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.E.B./           Examiner, Art Unit 2815      

/NILUFA RAHIM/           Primary Examiner, Art Unit 2893